BURKE, J.
-I dissent. I would reverse the judgment for the reasons expressed by Mr. Presiding Justice Draper in the opinion prepared by him for the District Court of Appeal in Manjares v. Newton (Cal.App.) 44 Cal.Rptr. 343. As declared in that opinion, “There is testimony that reasons of safety, economy and policy support the board’s decision. The contrary evidence, given its utmost effect, shows only that there may be some basis for contrary conclusions on these questions. But under the statute [Ed. Code, § 16801], the decision is for the board, and not the courts. At most, the wisdom of the board’s decision is reasonably debatable. That is not enough to warrant the finding [of abuse of discretion] here made.”
McComb, J., concurred.